DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/12/2019 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim ends with a semicolon instead of a period.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-20 been renumbered 13-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cardiovascular system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "verify sensing of a preceding P-wave by the sensing device in response to sensing the preceding P-wave during the P-wave sensing window" in lines 4-5. It is unclear what is required by the claim. Claim 1 requires sensing a P-wave, while claim 2 requires detecting an R-wave by the sensing device, setting a P-wave sensing window in response to detecting the R-wave, and then verifying sensing of a preceding P-wave by the sensing device in response to sensing the preceding P-wave during the P-wave sensing window. However, since the P-wave sensing window is only set after the R-wave has been detected, it is unknown how you can "verify" sensing a P-wave that preceded the R-wave in response to sensing the preceding P-wave during this window.
Claim 2 recites the limitation "the sending of the trigger signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "cancelling the scheduled pacing pulse if an R-wave is sensed by the pacemaker during the pacing interval" in lines 4-5. However, the claim fails to 
Claim 9 recites the limitation "the R-wave sensed by the pacemaker" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a preceding R-wave sensed by the pacemaker" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because the claim does not describe the pacemaker sensing any signals.
Claim 19 recites the limitation "the sensing signal detector" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the cardiovascular system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "verify sensing of a preceding P-wave in response to sensing the preceding P-wave during the P-wave sensing window" in lines 5-6. It is unclear what is required by the claim. Claim 13 requires a sensing module configured to sense a P-wave attendant to an atrial activation of a patient's heart, while claim 14 requires that the sensing device control module is further configured to detect an R-wave attendant to a ventricular depolarization of the heart, set a P-wave sensing window in response to detecting the R-wave, and then verify sensing of a preceding P-wave in response to sensing the preceding P-wave during the P-wave sensing window. However, since the P-wave sensing window is only set after the R-wave has been detected, it is unknown how you can "verify" sensing a P-wave that preceded the R-wave in response to sensing the preceding P-wave during this window.
Claim 14 recites the limitation "the sending of the trigger signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a sensing module configured to sense the R-wave" in line 3. It is unclear if a sensing module within the pacemaker senses the R-wave in addition to the 
Claim 15 recites the limitation "the sensing device" in line 6. It is unclear if this is the extracardiac sensing device, or the sensing module of the pacemaker.
Regarding claim 15, it is unclear what is required by the claim, specifically how the combination of claims 13, 14, and 15 relate. Claim 14 requires that the extracardiac sensing device control module is configured to detect the R-wave, set a P-wave sensing window, verify sensing of the P-wave, and enable the sending of a trigger signal. Claim 15 requires that the pacemaker includes a sensing module configured to sense the R-wave and a wireless signal generator configured to transmit a wireless signal in response to the R-wave being sensed. The recitation "the sensing device comprises a signal detector configured to detect the R-wave by detecting the wireless signal by the sensing device" suggests that the R-wave that is detected in claim 14 is detected by detecting the wireless signal sent by the pacemaker to the signal detector of the extracardiac sensing device. However, it is unknown if this is what is meant by the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 13-19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. (U.S. 2013/0282073, cited by Applicant). Regarding claim 13, Cowan discloses an implantable medical device system, comprising: an extracardiac sensing device 1 comprising: a housing 17; a plurality of housing-based electrodes 11; a sensing module 12 enclosed by the housing; a trigger signal generator 15; and a control module 14; and an intracardiac pacemaker 2 comprising; a trigger signal detector 21; a pacing pulse generator; and a control module configured to schedule a pacing pulse in response to the trigger signal detector detecting the trigger signal (see Figures 1a-3b and paragraphs [0121], [0126], [0129], [0132], and [0140]). The language “configured to sense a P-wave attendant to an atrial activation of a patient's heart via the housing-based electrodes when the sensing device is implanted outside the cardiovascular system” and “configured to control the trigger signal generator to transmit a trigger signal in response to the sensing module sensing the P-wave” is considered conditional language that fails to further limit the claimed invention. 
Regarding claim 14, the sensing device control module of Cowan is disclosed as detecting a patient’s electrocardiogram, pacing signals from other conventional pacemakers, and other physiological parameters (see paragraph [0133]). As such, the sensing device control module of Cowan is considered to be configured to: detect an R-wave attendant to a ventricular depolarization of the heart, as such, a wave will be part of the electrocardiogram. As discussed above, the recitations “set a P-wave sensing window in response to detecting the R-wave; verify sensing of a preceding P-wave in response to sensing the preceding P-wave during the P-wave sensing window; and enable the sending of the trigger signal in response to verifying the sensing of the preceding P-wave” are unclear as it is not known the sequence of events that occur or how the P-wave sensing window is to be set. A P-wave is part of the electrocardiogram that would be sensed.
Regarding claim 15, Cowan discloses that the pacemaker further comprises: a sensing module; a wireless signal generator; and the sensing device comprises a signal detector (see paragraph [0087]).
Regarding claim 16, it is respectfully submitted that the recitation “automatically adjust a P-wave sensing control parameter in response to not sensing the preceding P- wave during the P-wave window” is a conditional recitation that fails to further limit the claimed invention.
Regarding claim 17, Cowan discloses that the sensing device control module is configured to send the acoustic signals, and repeat such signals, at a desired interval (see paragraph [0135]).
Regarding claim 18, the sensing device control module of Cowan, which detects a patient’s electrocardiogram, pacing signals from other conventional pacemakers, and other physiological parameters would be configured to: detect a second R-wave during the pacing interval; and cancel the trigger signal in response to detecting the second R-wave during the pacing interval.
Regarding claim 19, Cowan discloses an implantable, extracardiac sensing device, comprising: a housing 17; a plurality of housing-based electrodes 11; a sensing module 12; a trigger signal generator 15 configured to transmit a wireless trigger signal to an intracardiac pacemaker to cause the pacemaker to deliver a cardiac pacing pulse; a signal detector 13 configured to detect a wireless event signal transmitted to the sensing signal detector by the intracardiac pacemaker; and a control module 14 coupled to the sensing module, the trigger signal generator and the signal detector and configured to: control the trigger signal generator to generate the wireless trigger signal in response to the sensing module sensing a cardiac electrical event; set a blanking interval to inhibit sensing a next cardiac electrical event during the blanking interval in response to the signal detector detecting the wireless event signal transmitted by the intracardiac pacemaker (see Figure 3a). The language “configured to sense cardiac electrical events via the housing-based electrodes when the extracardiac sensing . 

Claims 13-19, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greenhut et al. (U.S. Patent No. 9,168,380, cited by Applicant), herein Greenhut. Regarding claim 13, Greenhut discloses an implantable medical device system, comprising: an extracardiac sensing device 14 comprising: a housing; a plurality of housing-based electrodes 15/24/28/30; a sensing module 86 enclosed by the housing; a trigger signal generator 18; and a control module 80; and an intracardiac pacemaker 100 comprising; a trigger signal detector 212; a pacing pulse generator 202; and a control module 206 configured to schedule a pacing pulse in response to the trigger signal detector detecting the trigger signal (see Figures 3 and 5 and Claim 11). The language “configured to sense a P-wave attendant to an atrial activation of a patient's heart via the housing-based electrodes when the sensing device is implanted outside the cardiovascular system” and “configured to control the trigger signal generator to transmit a trigger signal in response to the sensing module sensing the P-wave” is considered conditional language that fails to further limit the claimed invention.
Regarding claim 14, Greenhut discloses that the sensing device control module is further configured to: detect an R-wave attendant to a ventricular depolarization of the heart; set a P-wave sensing window in response to detecting the R-wave; verify sensing of a preceding P-wave in response to sensing the preceding P-wave during the P-wave sensing window; and enable the sending of the trigger signal in response to verifying the sensing of the preceding P-wave (see col. 5, ln. 51-63).
Regarding claim 15, Greenhut discloses that the pacemaker further comprises: a sensing module 204 configured to sense the R-wave; a wireless signal generator configured to transmit a wireless signal in response to the sensing module sensing the R-wave; and the sensing device 
Regarding claim 16, Greenhut discloses that the sensing device control module is further configured to automatically adjust a P-wave sensing control parameter in response to not sensing the preceding P-wave during the P-wave window (see col. 18, ln. 56-col. 19, ln. 56).
Regarding claim 17, Greenhut discloses that the sensing device control module is further configured to: determine a P-R interval between the preceding sensed P-wave and the detected R-wave; set a pacing interval based at least in part on the P-R interval; and schedule the trigger signal to be sent at the expiration of the pacing interval (see col. 18, ln. 56-col. 19, ln. 56).
Regarding claim 18, Greenhut discloses that the sensing device control module is further configured to: detect a second R-wave during the pacing interval; and cancel the trigger signal in response to detecting the second R-wave during the pacing interval (see col. 16, ln. 9-25).
Regarding claim 19, Greenhut discloses an implantable, extracardiac sensing device 14, comprising: a housing; a plurality of housing-based electrodes 15/24/28/30; a sensing module 86; a trigger signal generator 18 configured to transmit a wireless trigger signal to an intracardiac pacemaker to cause the pacemaker to deliver a cardiac pacing pulse; a signal detector 212 configured to detect a wireless event signal transmitted to the sensing signal detector by the intracardiac pacemaker; and a control module 206 coupled to the sensing module, the trigger signal generator and the signal detector and configured to: control the trigger signal generator to generate the wireless trigger signal in response to the sensing module sensing a cardiac electrical event; set a blanking interval to inhibit sensing a next cardiac electrical event during the blanking interval in response to the signal detector detecting the wireless event signal transmitted by the intracardiac pacemaker (see Figures 3 and 5 and Claim 11). The language “configured to sense cardiac electrical events via the housing-based electrodes when the extracardiac sensing device is implanted outside a patient's cardiovascular system is considered conditional language that fails to further limit the claimed invention.
.
Double Patenting
Claim 13 is directed to an invention not patentably distinct from claim 11 of commonly assigned U.S. Patent No. 9,168,380. Specifically, the claims in the present application and reference patent are both directed to a system including an extracardiac device including a housing, a plurality of housing-based electrodes, a sensing module, a trigger signal generator, and a control module and an intracardiac pacemaker including a trigger signal detector, a pacing pulse generator, and a control module. Claim 13 would not be patentable in view of claim 11 of the reference patent.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent No. 9,168,380, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,168,380. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon a review of the accompanying claims and the disclosures.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to provide for a method as claimed, specifically sensing a P-wave by housing-based electrodes of an implantable sensing device when the implantable sensing device is implanted outside the cardiovascular system, generating a trigger signal by the sensing device in response to sensing the P-wave, detecting the trigger signal by an intracardiac pacemaker, and scheduling a ventricular pacing pulse by the intracardiac pacemaker in response to the detected trigger signal. While the prior art to Greenhut cited above discloses sensing a P-wave after the implantable sensing device has been implanted, it fails to disclose sensing the P-wave when the implantable sensing device is implanted. The sensing in Greenhut happens after implantation, whereas the claims require the sensing to occur when, or during, implantation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792